—Appeal from an order of Family Court, Erie County (Rosa, J.), entered November 8, 2001, which terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the motion of petitioner seeking a finding that reasonable efforts to reunite respondent with his three youngest children are no longer required, in view of the fact that his parental rights with respect to his five other children had recently been terminated (see Family Ct Act § 1039-b [a], [b] [6]). We further conclude that the court properly terminated respondent’s parental rights *1052with respect to the three youngest children. Petitioner established that respondent failed to adhere to any part of petitioner’s service plan and failed to take any steps to plan for the future of the children (see Matter of Nathaniel T., 67 NY2d 838, 840-841 [1986]). Present — Pine, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.